Citation Nr: 1029173	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-36 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for bilateral foot 
calluses.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1972 to October 1976, and also had Reserve service.
 
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to service connection 
for hearing loss, tinnitus, bilateral foot condition, hemorrhoids 
and non-service connected pension.

The Veteran requested a Travel Board hearing; he failed to appear 
for such hearing scheduled in June 2010, and his request is 
therefore deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

The Board notes that in his April and June 2007 notices of 
disagreement, the Veteran did not disagree with the RO's denial 
of entitlement to service connection for tinnitus.  However, the 
RO included in the September 2007 statement of the case the issue 
of entitlement to service connection for tinnitus.  When the 
Veteran referred to tinnitus in his November 2007 substantive 
appeal (VA Form 9), the RO deemed this a notice of disagreement 
and sent him a January 2008 letter indicating that it had no 
record of an appeal on this issue and explaining to him the 
decision review office process.  The RO included in the issue of 
entitlement to service connection for tinnitus in its April and 
November 2008 supplemental statements of the case.

The Board  has the authority to address questions as to its own 
jurisdiction.  38 C.F.R. § 20.101(d).  While notice is required 
when the Board raises such issue on its own initiative, as the 
Board is finding in favor of the Veteran on this issue, the lack 
of such notice is not prejudicial.  The RO did inform the Veteran 
in its letters enclosing the supplemental statements of the case 
that he had to take action with regard to issues as to which he 
had not yet filed his formal appeal.  However, the inclusion of 
the issue of entitlement to service connection for tinnitus in 
the statement of the case was misleading, and it would be unfair 
to the Veteran to now find a lack of jurisdiction based on his 
failure to file another VA Form 9 with regard to the issue of 
entitlement to service connection for tinnitus.  Consequently, 
although an appeal consists of a timely filed NOD and, after an 
SOC has been furnished, a timely filed substantive appeal, 
38 C.F.R. § 20.200 (2009), in this case the Board finds that the 
actions of the Veteran combined with the actions of the RO 
resulted in a valid appeal of the issue of entitlement to service 
connection for tinnitus.  The Board will therefore decide the 
issue.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can 
waive objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).


FINDINGS OF FACT

1. It is not shown that the Veteran has a hearing loss disability 
of either ear by VA standards.
 
2.  Hemorrhoids are not related to service.
 
3.  Bilateral foot calluses are not related to service.

4.  Tinnitus is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
hearing loss disability of either ear are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for entitlement to service connection for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for entitlement to service connection for 
bilateral foot calluses are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  A December 2006 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  It also informed him of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent post-service treatment records 
have been secured.

Governing regulation provides that when a claimant fails to 
report (without good cause) for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  See 38 C.F.R. 
§ 3.655(a),(b).  Regarding service connection for hearing loss 
and hemorrhoids, the evidence of record reveals that the Veteran 
has been scheduled and rescheduled for numerous VA examinations 
with regard to these disabilities for which he has failed to 
report.  Although he failed to report for a September 2008 VA 
examination, a September 2009 VA Report of Contact notes that he 
was a truck driver and reported he was currently out of town, 
constituting good cause.  However, in March, July, and August 
2008 he also failed to report for scheduled examinations; good 
cause was not shown.  Accordingly, the Board will rate the 
Veteran's claims for service connection for hearing loss and 
hemorrhoids based on the evidence of record.

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.

Regarding the matter of service connection for bilateral foot 
calluses, the evidence of record reveals that the Veteran has a 
diagnosis of bilateral great toe calluses.  However, as shown 
below, there is neither lay nor medical evidence of in-service 
complaints, treatment, or diagnosis of a foot disability, 
continuity of foot symptomatology, or indicating that the 
Veteran's current bilateral foot calluses may be associated with 
service, other than the Veteran's conclusory generalized lay 
statements.  Accordingly, a VA examination regarding bilateral 
foot calluses is not warranted.   

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing 
service connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including organic diseases of the 
nervous system such as tinnitus, are presumed to have been 
incurred in service if they manifested to a compensable degree 
within one year of separation from service.   38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Bilateral Hearing Loss Disability

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

The Veteran's DD Form-214 reflects that his military occupation 
specialty (MOS) in service was Aerospace Ground Equipment 
Repairman.  

On May 1972 service entrance examination puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
NA
35
LEFT
20
15
10
NA
15

A September 1975 reference audiogram notes that puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
15
LEFT
10
0
0
5
15

On January 1976 service separation examination puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
10
LEFT
10
10
5
5
10

On May 1976 hearing conservation evaluation puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
5

A June 1979 reference audiogram notes that puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
5
LEFT
5
0
0
0
5

On May 1980 hearing conservation evaluation puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5
LEFT
15
5
0
0
5

On March 1981 hearing conservation evaluation puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
20
LEFT
10
5
15
15
20

On August 1981 Reserve periodic examination puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
20
LEFT
10
5
15
15
20

On October 1982 hearing conservation evaluation puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
20
10
LEFT
0
0
0
0
0

On July 1984 hearing conservation evaluation puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
5
LEFT
-5
0
5
5
5

On April 1985 Reserve periodic examination puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
15
10
LEFT
0
0
5
10
15

Post-service VA treatment notes contain multiple audiological 
consultations that do not include precise audiometric readings or 
speech recognition scores.

On November 2000 VA audiological consultation the Veteran 
complained of having to ask people to repeat themselves in noisy 
situations.  His hearing was within normal limits with excellent 
speech recognition bilaterally.  Further testing was recommended 
due to findings of tone decay in the right ear and asymmetrical 
pure tone thresholds at 1000 Hz.   

On November 2000 VA audiological consultation hearing was within 
normal limits through 3000 Hz with a mild hearing loss at 4000 Hz 
in the right ear.  Hearing was within normal limits across all 
frequencies in the left ear.  There was excellent word 
recognition bilaterally.  

On February 2001 VA ENT consultation it was noted that a recent 
audiogram revealed insignificant asymmetry of hearing on the 
right and a small notch indicative of noise induced hearing loss.  
The Veteran reported a history of noise exposure in the military.

On November 2001 VA audiological consultation it was noted that 
there was no change in the Veteran's hearing.  Testing revealed 
hearing within normal limits across all frequencies with 
excellent word recognition, but with the exception of a mild 
hearing loss at 4000 Hz in the right ear.  
A January 2003 VA outpatient treatment record notes that the 
Veteran was treated for otitis media the prior week and that he 
returned with a complaint of decreased hearing in the right ear.  
The impression was that his otitis media was likely still 
resolving.  The Veteran again returned with a complaint of 
decreased hearing in the right ear.  The impression was decreased 
hearing in the right ear and an audiology consult was requested.  

A February 2003 VA outpatient treatment record notes that the 
Veteran had recurrent ear pain for the prior month and a half.  
It was noted that he "hears OK."

On March 2003 VA audiological consultation the Veteran reported a 
recent ear infection and decreased hearing in the right ear.  The 
Veteran reported exposure to aircraft noise while working on the 
flight line from 1972-1976.  The Veteran's hearing was within 
normal limits from 250 Hz to 8000 Hz with good word recognition 
ability.

Even assuming in-service noise exposure, the Veteran's claim for 
service connection for a bilateral hearing loss disability must 
be denied because there is no competent evidence of a hearing 
loss disability of either ear as defined by VA regulations.  
Whether service connection is claimed on direct, presumptive, or 
any other basis, a necessary element for establishing such a 
claim is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
presence of a disability at the time of filing of a claim or 
during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed 
his claim for service connection for a bilateral hearing loss 
disability in October 2006.  There are no precise audiometric 
results recorded during the appeal period because the Veteran 
failed to appear without good cause for the scheduled audiometric 
examinations.  The Board must therefore decide the claim based on 
the evidence of record, and as that evidence does not contain 
audiometric readings satisfying the regulatory criteria for 
establishing a hearing loss disability, the Veteran has failed to 
carry his burden on this issue.  See 38 U.S.C.A. § 5107(a) 
(claimant has responsibility to present and support claim for VA 
benefits).  While a veteran in some cases may opine on questions 
of diagnosis and etiology, see Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (Board erred in making categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson), a 
hearing loss disability requires specific audiometric readings, 
which are not present in this case.

The Board also notes that the audiometric readings above reflect 
that a hearing loss disability was not manifested in service, and 
sensorineural hearing loss did not manifest within the one year 
presumptive period.

As the initial threshold requirement for establishing a claim of 
service connection, competent evidence of the disability for 
which service connection is sought, is not met, the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a bilateral hearing loss disability.  Therefore, 
the benefit of the doubt rule does not apply to this claim and it 
must be denied.  

Hemorrhoids

On May 1972 service entrance examination the Veteran's anus and 
rectum were normal on clinical evaluation.

A September 1974 STR notes that the Veteran complained of a burn 
and sore on his butt.  The assessment was external hemorrhoid.

On January 1976 service separation examination the Veteran's anus 
and rectum were normal on clinical evaluation.

On March 1981 Reserve periodic examination the Veteran's anus and 
rectum were normal on clinical evaluation.

On April 1985 Reserve periodic examination the Veteran's anus and 
rectum were normal on clinical evaluation.

The Veteran indicated on the January 1976, August 1977, May 1978, 
August 1978, April 1979, December 1979, and April 1985 reports of 
medical history that he did not have and had never had piles or 
rectal disease.

VA outpatient treatment records note that the Veteran's "Active 
Problem List" includes a diagnosis of internal hemorrhoids 
(without mention of complication). 
Although the Veteran was treated in service for an external 
hemorrhoid, the separation examination report indicated that the 
anus and rectum were normal, thus weighing against a finding that 
the in-service hemorrhoid had not been chronic.

Moreover, while the evidence demonstrates that the Veteran has a 
current disability of hemorrhoids and that he was treated for an 
external hemorrhoid in service, there is no competent evidence of 
a nexus between the two.  Significantly, in none of his written 
statements did the Veteran indicate that he had continuity of 
hemorrhoid symptomatology since service.  Moreover, even had the 
Veteran indicated such continuity, the multiple subsequent 
reports of medical history in which he indicated that he did not 
have piles or rectal disease, indicating a lack of continuity of 
symptomatology, are more probative than any general lay 
statement.  

The only evidence of a nexus between his current hemorrhoids and 
his in-service hemorrhoid is the Veteran's own generalized lay 
statements, which are neither enough to warrant a VA examination 
under the Colantonio/Waters criteria nor to warrant the grant of 
service connection.  While the Veteran is competent to observe 
the presence of hemorrhoids, see Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006), the question of an etiological 
relationship between current hemorrhoids and one in service is an 
etiological one requiring medical expertise that the Veteran has 
not been shown to possess.  Compare Jandreau, 492 F.3d at 1376 
(lay witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (lay person competent to testify to pain and visible 
flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 
6 (2009) ("It is generally the province of medical professionals 
to diagnose or label a mental condition, not the claimant"); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, 
n.4 ("sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer").

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim for service connection for 
hemorrhoids.  Therefore, the benefit of the doubt rule does not 
apply to this claim and it must be denied.

Bilateral foot calluses

The Veteran's STRs (including service entrance and separation 
examinations) are silent for complaints, findings, treatment, or 
diagnosis relating to foot calluses.  Similarly, the March 1981 
and April 1985 period examination reports indicate that the 
Veteran's feet were normal.  The Veteran indicated on the January 
1976, August 1977, May 1978, August 1978, April 1979, December 
1979, and April 1985 reports of medical history that he did not 
have and had never had foot trouble.

A March 2003 VA outpatient treatment record notes that the 
Veteran had hard calluses on the medial aspect of both great 
toes. 

The Veteran's statements do not indicate that he had a foot 
disability in service or continuity of symptomatology, and the 
in-service and post service examination reports and reports of 
medical history indicate that such a foot disability was not 
diagnosed and that the Veteran specifically denied having such 
disability.  The absence of lay or medical evidence of a foot 
disability in service or for many years thereafter, as well as 
affirmative statements by the Veteran indicating an absence of 
such disability for many years after service weighs against the 
claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc) (the Board may consider in its assessment of a 
service connection claim the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at issue).

Thus, while the evidence indicates that the Veteran has a current 
foot disability, the preponderance of the evidence reflects that 
such disability is not related to service on a continuity or any 
other basis.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for 
bilateral foot callouses must be denied.

Tinnitus

The STRs do not indicate complaints, treatment, or diagnosis for 
tinnitus.  The January 1976 separation examination report 
indicates that the ears are normal, as do the March 1981 and 
April 1985 separation examination reports.  The Veteran indicated 
on the January 1976, August 1977, May 1978, August 1978, April 
1979, December 1979, and April 1985 reports of medical history 
that he did not have and had never ear, nose, or throat trouble 
or hearing loss.  In addition, a February 2003 VA treatment note 
indicates that the Veteran had recurrent ear pain for one and 
one-half months, that he had a history of tinnitus, but that 
there was no tinnitus at that time.

The Veteran is competent to state that he has tinnitus.  See 
Charles v. Principi, 16 Vet.App. 370, 374 (2002) ("ringing in 
the ears is capable of lay observation").  However, even 
accepting that the Veteran has had this disability during the 
appeal period, the evidence does not indicate that it is related 
to, or may be associated with, service.  The Veteran did not 
specifically indicate in his statements that he had tinnitus in 
or continuously since service.  Rather, in his November 2007 
substantive appeal, the Veteran's statement regarding tinnitus 
referred to his statement above regarding hearing loss, which 
indicated only that he had been diagnosed with hearing loss and 
been exposed to loud noise in service.  Even accepting that the  
Veteran was exposed to loud noise in service, there is no lay or 
medical evidence of a relationship between current tinnitus and 
such exposure.  In fact, the evidence of negative examination 
findings with regard to the ears and the Veteran's own repeated 
denial of ear nose or throat trouble and hearing loss indicates 
both that he did not have continuity of tinnitus symptomatology 
and a lack of a relationship between his current tinnitus and 
service.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for tinnitus.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and the claim for service connection for tinnitus must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for bilateral foot calluses is 
denied.

Entitlement to service connection for tinnitus is denied is 
denied.


____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


